Exhibit 10.6

 

 

 

AMENDED AND RESTATED

 

THROUGHPUT AND DEFICIENCY AGREEMENT

 

by and between

 

PHILLIPS 66 CARRIER LLC

 

and

 

PHILLIPS 66 COMPANY

 

for

 

the Hartford Connector Pipeline

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Defined Terms

1

 

 

Section 1.01

Defined Terms

1

Section 1.02

Other Defined Terms

5

Section 1.03

Terms Generally

5

 

 

 

Article II. Term and Termination

5

 

 

Section 2.01

Term

5

Section 2.02

Termination Following a Force Majeure Event

6

 

 

 

Article III. Minimum Commitments

6

 

 

Section 3.01

Minimum Wood River Quarterly Transportation Commitment

6

Section 3.02

Minimum Hartford Quarterly Transportation Commitment

6

Section 3.03

Quarterly Transportation Credit

6

Section 3.04

Loss of Available Capacity

7

Section 3.05

Capacity Reservation

7

Section 3.06

Partial Period Proration

8

Section 3.07

Special Reduction of Minimum Quarterly Transportation Commitment

9

 

 

 

Article IV. Tariffs

9

 

 

Section 4.01

Tariff

9

Section 4.02

No Challenge of Rates

10

 

 

 

Article V. Scheduling

10

 

 

Section 5.01

Scheduling

10

 

 

 

Article VI. Quality

10

 

 

Section 6.01

Quality

10

 

 

 

Article VII. Monthly Statement; Payment; Liens

11

 

 

Section 7.01

Monthly Statement

11

Section 7.02

Payment

11

Section 7.03

Liens

12

 

 

 

Article VIII. Title; Custody

12

 

 

Section 8.01

Title

12

Section 8.02

Custody

12

 

 

 

Article IX. Volume Determinations

12

 

 

Section 9.01

Volume Determinations - General

12

Section 9.02

Company’s Right to Witness

13

Section 9.03

Delivery Determination

13

 

 

 

Article X. Insurance

13

 

 

Section 10.01

Insurance

13

 

 

 

Article XI. Taxes

13

 

i

--------------------------------------------------------------------------------


 

Section 11.01

Taxes

13

 

 

 

Article XII. Health, Safety and Environment

13

 

 

Section 12.01

Spills; Environmental Pollution

13

 

 

 

Article XIII. Force Majeure

14

 

 

Section 13.01

Suspension during Force Majeure Events

14

Section 13.02

Obligation to Remedy Force Majeure Events

14

Section 13.03

Strikes and Lockouts

14

Section 13.04

Action in Emergencies

15

 

 

 

Article XIV. Notices

15

 

 

Section 14.01

Notices

15

Section 14.02

Effective upon Receipt

15

 

 

 

Article XV. Applicable Law

15

 

 

Section 15.01

Applicable Law

15

 

 

 

Article XVI. Limitation of Liability

15

 

 

Section 16.01

No Liability for Consequential Damages

15

Section 16.02

Limitation of Liability

16

 

 

 

Article XVII. Default

16

 

 

Section 17.01

Default

16

Section 17.02

Non-Exclusive Remedies

16

Section 17.03

Right to Terminate

16

 

 

 

Article XVIII. Miscellaneous

16

 

 

Section 18.01

Disputes between the Parties

16

Section 18.02

Assignment

16

Section 18.03

Partnership Change in Control

17

Section 18.04

No Third-Party Rights

17

Section 18.05

Compliance with Laws

17

Section 18.06

Severability

17

Section 18.07

Non-Waiver

17

Section 18.08

Entire Agreement

18

Section 18.09

Amendments

18

Section 18.10

Survival

18

Section 18.11

Counterparts; Multiple Originals

18

Section 18.12

Exhibits

18

Section 18.13

Table of Contents; Headings; Subheadings

18

Section 18.14

Construction

18

Section 18.15

Business Practices

18

Section 18.16

Effect of Company Restructuring

19

Section 18.17

Effect of Discontinuation of Publication

19

 

 

 

Exhibit A — Commodities

 

Exhibit B — Dispute Resolution Procedures

 

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
THROUGHPUT AND DEFICIENCY AGREEMENT

 

This amended and restated throughput and deficiency agreement is made and
entered into as of the Effective Date by and between PHILLIPS 66 CARRIER LLC, a
Delaware limited liability company (“Carrier”), and PHILLIPS 66 COMPANY, a
Delaware corporation (“Company”), and amends and restates that certain
Throughput and Deficiency Agreement (the “Original Agreement”) originally
entered into as of August 25, 2008, by and between Phillips 66 Pipeline LLC
(formerly known as ConocoPhillips Pipe Line Company and in this Agreement called
“P66 Pipeline”) and ConocoPhillips Company (“ConocoPhillips”).

 

Recitals

 

WHEREAS, at the date of the Original Agreement, P66 Pipeline owned and operated
a refined petroleum product pipeline system (the “Pipeline”) extending from a
refinery then operated by ConocoPhillips at Roxana, Illinois (the “Wood River
Refinery”), to Carrier’s refined petroleum products terminal facility located at
2105 South Delmar Avenue, Hartford, Illinois 62048 (the “Terminal”), and from
the Terminal to Explorer Pipeline at Wood River, Illinois (“Explorer”);

 

WHEREAS, pursuant to the Original Agreement, ConocoPhillips agreed to deliver
refined petroleum products to an Origin Point at the Wood River Refinery for
transportation on the Pipeline to the Terminal, and further agreed to deliver,
or cause to be delivered, refined petroleum products to an Origin Point at the
Terminal for onward transportation;

 

WHEREAS, as of April 26, 2012, Company became the operator of the Wood River
Refinery and ConocoPhillips assigned to Company, and Company accepted,
ConocoPhillips’ rights and obligation under the Original Agreement;

 

WHEREAS, as of May 31, 2013, Carrier acquired the Pipeline and the Terminal and
P66 Pipeline assigned to Carrier, and Carrier accepted, P66 Pipeline’s rights
and obligations under the Original Agreement; and

 

WHEREAS, Carrier and Company desire to amend and restate the Original Agreement
as of the Effective Date upon the terms and conditions set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Carrier and
Company agree as follows:

 

Article I.                                              Defined Terms

 

Section 1.01                             Defined Terms. The following
definitions shall for all purposes apply to the capitalized terms used in this
Agreement:

 

1

--------------------------------------------------------------------------------


 

(a)                                 “Agreement” means this Amended and Restated
Throughput and Deficiency Agreement, together with all exhibits attached hereto,
as the same may be extended, supplemented or restated from time to time in
accordance with the provisions hereof.

 

(b)                                 “Argus” means Argus Media Ltd. or any of its
subsidiaries.

 

(c)                                  “Barrel” means 42 Gallons.

 

(d)                                 “Business Day” means any Day except for
Saturday, Sunday or an official holiday in the State of Texas.

 

(e)                                  “Calendar Quarter” means a period of three
consecutive Months beginning on the first Day of each of January, April,
July and October.

 

(f)                                   “Carrier” has the meaning set forth in the
introductory paragraph.

 

(g)                                  “Carrier Affiliated Parties” means Carrier,
Phillips 66 Partners LP and their respective contractors and the directors,
officers, employees and agents of each of them.

 

(h)                                 “Carrier Tariff” means Carrier’s relevant
Illinois Commerce Commission tariff or Carrier’s FERC Tariff No. 4.0.0, as
applicable, and any supplements thereto or reissues thereof.

 

(i)                                     “Claims” means any and all judgments,
claims, causes of action, demands, lawsuits, suits, proceedings, governmental
investigations or audits, losses, assessments, fines, penalties, administrative
orders, obligations, costs, expenses, liabilities and damages, including
interest, penalties, reasonable attorneys’ fees, disbursements and costs of
investigations, deficiencies, levies, duties and imposts.

 

(j)                                    “Commitment” means the Minimum Hartford
Quarterly Transportation Commitment and the Minimum Wood River Quarterly
Transportation Commitment, as applicable.

 

(k)                                 “Commodity” or “Commodities” means any of
the commodities identified in Exhibit A.

 

(l)                                     “Company” has the meaning set forth in
the introductory paragraph.

 

(m)                             “ConocoPhillips” has the meaning set forth in
the introductory paragraph.

 

(n)                                 “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract, or otherwise.

 

2

--------------------------------------------------------------------------------


 

(o)                                 “Day” means the period of time commencing at
0000 hours on one calendar day and running until, but not including, 0000 hours
on the next calendar day, according to local time in Houston, Texas.

 

(p)                                 “Effective Date” means the date of the
closing of the initial public offering of common units representing limited
partner interests of Phillips 66 Partners LP.

 

(q)                                 “Explorer” has the meaning set forth in the
Recitals.

 

(r)                                    “FERC” means the United States Federal
Energy Regulatory Commission.

 

(s)                                   “Force Majeure” means: (i) acts of God,
fires, floods or storms; (ii) compliance with orders of courts or Governmental
Authorities; (iii) explosions, wars, terrorist acts or riots; (iv) inability to
obtain or unavoidable delays in obtaining material or equipment; (v) accidental
disruption of service; (vi) events or circumstances similar to the foregoing
(including inability to obtain or unavoidable delays in obtaining material or
equipment and disruption of service provided by third parties) that prevent a
Party’s ability to perform its obligations under this Agreement, to the extent
that such events or circumstances are beyond the Party’s reasonable control and
could not have been prevented by the Party’s due diligence; (vii) strikes,
lockouts or other industrial disturbances; and (viii) breakdown of refinery
facilities, machinery, storage tanks or pipelines irrespective of the cause
thereof.

 

(t)                                    “Gallon” means a United States gallon of
two hundred thirty-one cubic inches of liquid at 60º Fahrenheit, and at the
equivalent vapor pressure of the liquid.

 

(u)                                 “Governmental Authority” means any
government, any governmental administration, agency, instrumentality or other
instrumentality or other political subdivision thereof or any court, commission
or other governmental authority of competent jurisdiction.

 

(v)                                 “Hartford Base Capacity” has the meaning set
forth in Section 3.05(b).

 

(w)                               “Hartford Quarterly Deficiency Payment” has
the meaning set forth in Section 3.02(b).

 

(x)                                 “Hartford Reservation Fee” has the meaning
set forth in Section 3.05(b).

 

(y)                                 “Hartford Reserved Capacity” has the meaning
set forth in Section 3.05(b).

 

(z)                                  “Hartford Surplus Capacity” has the meaning
set forth in Section 3.05(b).

 

(aa)                          “Law” means all constitutions, laws (including
common law), treaties, statutes, orders, decrees, rules, injunctions, licenses,
permits, approvals, agreements, regulations, codes, ordinances issued by any
Governmental Authority, including judicial or administrative orders, consents,
decrees, and judgments, published directives, guidelines, governmental
authorizations, requirements or other

 

3

--------------------------------------------------------------------------------


 

governmental restrictions which have the force of law, and determinations by, or
interpretations of any of the foregoing by any Governmental Authority having
jurisdiction over the matter in question and binding on a given Person, whether
in effect as of the date hereof or thereafter and, in each case, as amended.

 

(bb)                          “Loss Allowance Fee” has the meaning set forth in
Section 4.01(a).

 

(cc)                            “Minimum Hartford Quarterly Transportation
Commitment” has the meaning set forth in Section 3.02(a).

 

(dd)                          “Minimum Wood River Quarterly Transportation
Commitment” has the meaning set forth in Section 3.01(a).

 

(ee)                            “Month” or “Monthly” means a calendar month
commencing at 0000 hours on the first Day thereof and running until, but not
including 0000 hours on the first Day of the following calendar month, according
to local time in Houston, Texas.

 

(ff)                              “Non-Conforming Commodity” means any Commodity
that fails to meet specifications established by Carrier for pipeline
transportation of that Commodity (or in the absence of Carrier specifications,
specifications established by Phillips 66 Pipeline LLC for such Commodity).

 

(gg)                            “Normal Business Hours” means the period of time
commencing at 0800 hours on one Day and running until 1700 hours on the same
Day, according to local time in Houston, Texas.

 

(hh)                          “Notice” means any notice, request, instruction,
correspondence or other communication permitted or required to be given under
this Agreement.

 

(ii)                                  “Original Agreement” has the meaning set
forth in the introductory paragraph.

 

(jj)                                “Origin Point” means each of the pipeline
connection points located at Roxanna, Illinois, and Hartford, Illinois (or such
other point(s) as Carrier may establish) on the Pipeline where a Commodity may
be accepted for shipment on the Pipeline.

 

(kk)                          “P66 Pipeline” has the meaning set forth in the
introductory paragraph.

 

(ll)                                  “Parties” means Carrier and Company,
collectively.

 

(mm)                  “Partnership Change in Control” means Phillips 66 ceases
to Control the general partner of Phillips 66 Partners LP.

 

(nn)                          “Party” means Carrier or Company, individually.

 

(oo)                          “Person” means, without limitation, an individual,
corporation (including a non-profit corporation), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union, or other entity or

 

4

--------------------------------------------------------------------------------


 

Governmental Authority, and shall include any successor (by merger or otherwise)
of such entity.

 

(pp)                          “Pipeline” has the meaning set forth in the
Recitals.

 

(qq)                          “Quarterly Transportation Credit” has the meaning
set forth in Section 3.03.

 

(rr)                                “Tariff Rate” means the rate applicable from
time to time to the shipment of a Commodity through the Pipeline under the terms
of the Carrier Tariff, which shall be the rate in effect at the Effective Date,
adjusted from time to time as provided in Section 4.01.

 

(ss)                              “Taxes” means any income, sales, use, excise,
transfer, and similar taxes, fees and charges (including ad valorem taxes),
including any interest or penalties attributable thereto, imposed by any
Governmental Authority.

 

(tt)                                “Terminal” has the meaning set forth in the
Recitals.

 

(uu)                          “Wood River Refinery” has the meaning set forth in
the Recitals.

 

(vv)                          “Wood River Base Capacity” has the meaning set
forth in Section 3.05(a).

 

(ww)                      Wood River Quarterly Deficiency Payment” has the
meaning set forth in Section 3.01(b).

 

(xx)                          “Wood River Reservation Fee” has the meaning set
forth in Section 3.05(a).

 

(yy)                          “Wood River Reserved Capacity” has the meaning set
forth in Section 3.05(a).

 

(zz)                            “Wood River Surplus Capacity” has the meaning
set forth in Section 3.05(a).

 

Section 1.02                             Other Defined Terms. Other terms may be
defined elsewhere in this Agreement, and, unless otherwise indicated, shall have
such meanings throughout this Agreement.

 

Section 1.03                             Terms Generally. The definitions in
this Agreement shall apply equally to both singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The word “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  All references to Articles, Sections and Exhibits shall be deemed
to be references to Articles and Sections of, and Exhibits to, this Agreement
unless the context requires otherwise.

 

Article II.                                         Term and Termination

 

Section 2.01                             Term. This Agreement, as amended and
restated, shall be effective on the Effective Date and shall expire on
December 31, 2030.

 

5

--------------------------------------------------------------------------------


 

Section 2.02                             Termination Following a Force Majeure
Event. If a Force Majeure event prevents Carrier or Company from performing its
respective obligations under this Agreement for a period of more than 12
consecutive Months, this Agreement may be terminated by either Party at any time
after the expiration of such 12-Month period upon at least 30 Days’ Notice to
the other Party.

 

Article III.                                    Minimum Commitments

 

Section 3.01                             Minimum Wood River Quarterly
Transportation Commitment.

 

(a)                                 During each Calendar Quarter, Company shall
tender at the Origin Point at the Wood River Refinery an aggregate average of at
least 43,000 Barrels per Day of Commodities for transportation to or through the
Terminal, in approximately ratable quantities (such average, the “Minimum Wood
River Quarterly Transportation Commitment”) at the applicable Tariff Rate in
effect at the time of the tender.

 

(b)                                 If Company fails to meet its Minimum Wood
River Quarterly Transportation Commitment during any Calendar Quarter, then
Company will pay Carrier a deficiency payment (the “Wood River Quarterly
Deficiency Payment”) equal to the volume of the deficiency multiplied by the
Tariff Rate in effect for the relevant Calendar Quarter.

 

Section 3.02                             Minimum Hartford Quarterly
Transportation Commitment.

 

(a)                                 During each Calendar Quarter, Company shall
tender at the Origin Point at the Terminal an average of at least 16,000 Barrels
per Day of Commodities for transportation to Explorer, in approximately ratable
quantities (such average, the “Minimum Hartford Quarterly Transportation
Commitment”) at the applicable Tariff Rate in effect at the time of the tender.

 

(b)                                 If Company fails to meet its Minimum
Hartford Quarterly Transportation Commitment during any Calendar Quarter, then
Company will pay Carrier a deficiency payment (the “Hartford Quarterly
Deficiency Payment”) equal to the volume of the deficiency multiplied by the
Tariff Rate in effect for the relevant Calendar Quarter.

 

Section 3.03                             Quarterly Transportation Credit. If the
volume delivered by Company to Carrier for transportation on the pipeline
segment from the Wood River Refinery to the Terminal, or the pipeline segment
from the Terminal to Explorer, during a Calendar Quarter exceeds 55,200 Barrels
per Day multiplied by the number of Days in the relevant Calendar Quarter, then
Company will be issued a separate credit (a “Quarterly Transportation Credit”)
for each such segment for which excess volumes were delivered equal to the
Tariff Rate then in effect for such segment multiplied by the excess volume on
the relevant segment.  A Quarterly Transportation Credit may be applied to a
Wood River Quarterly Deficiency Payment or a Hartford Quarterly Deficiency
Payment with respect to any of the eight Calendar Quarters immediately following
the Calendar Quarter in which such Quarterly Transportation Credit was earned. 
A Quarterly Transportation

 

6

--------------------------------------------------------------------------------


 

Credit shall expire if not applied within eight Calendar Quarters after the
Calendar Quarter in which such Quarterly Transportation Credit was earned.

 

Section 3.04                             Loss of Available Capacity.

 

(a)                                 If, for any reason (other than outages
caused by Carrier’s planned maintenance), the average daily capacity of the
Pipeline segment between the Wood River Refinery and the Terminal during a given
Calendar Quarter is less than the Company’s Wood River Minimum Quarterly
Transportation Commitment for such Calendar Quarter, or if the capacity of the
Pipeline segment between the Wood River Refinery and the Terminal is required to
be allocated among shippers with the result that the average daily capacity of
the Pipeline segment available to Company during a given Calendar Quarter is
less than the Company’s Minimum Wood River Quarterly Transportation Commitment
for such Calendar Quarter, then Company’s Minimum Wood River Quarterly
Transportation Commitment for the applicable Calendar Quarter shall be reduced
to equal the average daily capacity on the segment available to Company during
such Calendar Quarter.

 

(b)                                 If, for any reason (other than outages
caused by Carrier’s planned maintenance), the average daily capacity of the
Pipeline segment between the Terminal and Explorer Pipeline during a given
Calendar Quarter is less than the Company’s Minimum Hartford Quarterly
Transportation Commitment for such Calendar Quarter, or if the capacity of the
Pipeline segment between the Terminal and Explorer Pipeline is required to be
allocated among shippers with the result that the average daily capacity of the
Pipeline segment available to Company during a given Calendar Quarter is less
than the Company’s Minimum Hartford Quarterly Transportation Commitment for such
Calendar Quarter, then Company’s Minimum Hartford Quarterly Transportation
Commitment for the applicable Calendar Quarter shall be reduced to equal the
average daily capacity on the segment available to Company during such Calendar
Quarter.

 

Section 3.05                             Capacity Reservation.

 

(a)                                 In contemplation of future requirements,
Company reserves 12,200 Barrels per Day of capacity (the “Wood River Reserved
Capacity”) from the Origin Point at the Wood River Refinery to the Terminal, in
addition to the 43,000 Barrels per Day of capacity included within the Minimum
Wood River Quarterly Transportation Commitment (such 43,000 Barrels per Day of
capacity, the “Wood River Base Capacity”), in consideration for which Company
shall pay to Carrier a Monthly fee (the “Wood River Reservation Fee”) equal to
(i) 12,200 Barrels per Day multiplied by the then-applicable Tariff Rate
multiplied by (ii) the number of Days in the relevant Month.  Carrier may offer
transportation services to third parties on this pipeline segment in any
capacity in excess of the Wood River Base Capacity (such excess, including the
Wood River Reserved Capacity, the “Wood River Surplus Capacity”) on an
interruptible basis.  In the event of apportionment, all capacity, including the
Wood River Base Capacity and the

 

7

--------------------------------------------------------------------------------


 

Wood River Surplus Capacity, will be allocated in accordance with the Carrier’s
prorationing policy.

 

(b)                                 In contemplation of future requirements,
Company reserves 39,200 Barrels per Day of capacity (the “Hartford Reserved
Capacity”) from the Origin Point at the Terminal to Explorer, in addition to the
16,000 Barrels per Day of capacity included within the Minimum Hartford
Quarterly Transportation Commitment (such 16,000 Barrels per Day of capacity,
the “Hartford Base Capacity”), in consideration for which Company shall pay to
Carrier a Monthly fee (the “Hartford Reservation Fee”) equal to (i) 39,200
Barrels per Day multiplied by the then-applicable Tariff Rate multiplied by
(ii) the number of Days in the relevant Month.  Carrier may offer transportation
services to third parties on this pipeline segment in any capacity in excess of
the Hartford Base Capacity (such excess, including the Hartford Reserved
Capacity, the “Hartford Surplus Capacity”) on an interruptible basis.  In the
event of apportionment, all capacity, including the Hartford Base Capacity and
the Hartford Surplus Capacity, will be allocated in accordance with the
Carrier’s prorationing policy.

 

(c)                                  Company may convert all or part of the Wood
River Reserved Capacity to incremental Wood River Base Capacity, or may convert
all or part of the Hartford Reserved Capacity to incremental Hartford Base
Capacity, at the commencement of any Calendar Quarter upon 30 Days’ Notice. 
Whenever the Wood River Base Capacity or Hartford Base Capacity is increased
according to this Section 3.05, the Minimum Quarterly Wood River Transportation
Commitment or Minimum Quarterly Hartford Transportation Commitment, as the case
may be, shall be increased by the same amount(s).

 

(d)                                 With respect to any Month in which volumes
transported from the Origin Point at the Wood River Refinery to the Terminal or
from the Origin Point at the Terminal to Explorer exceed the Wood River Base
Capacity or Hartford Base Capacity, then the Wood River Reservation Fee or
Hartford Reservation Fee shall be credited against the aggregate tariff due for
such actual excess shipments by Company.

 

Section 3.06                             Partial Period Proration.

 

(a)                                 If the Effective Date is any Day other than
the first Day of a Calendar Quarter, or if this Agreement is terminated on any
Day other than the last Day of a Calendar Quarter, then any calculation
determined with respect to a Calendar Quarter will be prorated by a fraction,
the numerator of which is the number of Days in that part of the Calendar
Quarter beginning on the Effective Date or ending on the date of such
termination, as the case may be, and the denominator of which is the number of
Days in the Calendar Quarter.

 

(b)                                 If the Effective Date is any Day other than
the first Day of a Month, or if this Agreement is terminated on any Day other
than the last Day of a Month, then any quantity based on a Monthly determination
will be prorated by a fraction, the

 

8

--------------------------------------------------------------------------------


 

numerator of which is the number of Days in that part of the Month beginning on
the Effective Date or ending on the date of such termination, as the case may
be, and the denominator of which is the number of Days in the Month.

 

Section 3.07                             Special Reduction of Minimum Quarterly
Transportation Commitment. If Carrier’s use of all or part of the Pipeline for
transportation of any Commodity shall be restrained, enjoined, restricted or
terminated by (a) any Governmental Authority, (b) right of eminent domain or
(c) the owner of leased land, Carrier, upon being notified of such restraint,
enjoinder, restriction or termination, shall notify Company and the Minimum
Quarterly Transportation Commitment shall be reduced to the extent that
Carrier’s use of the part of the Pipeline is so restrained, enjoined, restricted
or terminated.

 

Article IV.                                     Tariffs

 

Section 4.01                             Tariff. Shipments under this Agreement
shall be subject to, and the Parties shall be required to comply with, the
provisions of the applicable Carrier Tariff.  For so long as this Agreement is
in effect, the Carrier Tariff shall include provisions substantially the same
as, or having substantially the effect of, the following:

 

(a)                                 with respect to loss allowance:

 

(i)                                     Company shall pay to Carrier a Monthly
fee (the “Loss Allowance Fee”) equal to 0.1% of an amount equal to the total
number of Barrels of each Commodity injected into the Pipeline at the Origin
Point at the Wood River Refinery during the relevant Month multiplied by the
average midpoint of the prices published by Argus for Group 3 and for that
Commodity on each publication Day during that Month; and

 

(ii)                                  Carrier shall be entitled to the value of
volume gained in transit and shall be responsible for the value of any volume
lost in transit.  Company shall pay Carrier the value of any volume gained, and
Carrier shall pay Company the value of any volume lost, with the value of a
Commodity being equal to the average midpoint of the prices published by Argus
for Group 3 and for that Commodity on each publication Day during that Month,

 

and

 

(b)                                 with regard to Tariff Rates:

 

(i)                                     Carrier may file with FERC (or the
Illinois Commerce Commission, as the case may be) to adjust Tariff Rates
annually beginning as of July 1, 2013, at a rate equal to 40% of the percentage
change in the inflationary index promulgated by FERC, in accordance with FERC’s
indexing methodology; provided, however, that if FERC terminates its indexing
methodology and does not adopt a new methodology, the parties will negotiate in
good faith any adjustments to existing Tariff Rates; and

 

9

--------------------------------------------------------------------------------


 

(ii)                                  Carrier may file with FERC (or the
Illinois Commerce Commission, as the case may be) to adjust tariff rates
annually beginning January 1, 2014, at a rate equal to 60% of the positive
change in the Producer Price Index for Finished Goods (Series ID WPUSOP3000)
(such Index, the “PPI-FG”), as reported during the Month of October immediately
before the effective date of the adjustment and with respect to the 12-Month
period ending at the end of the Month of September immediately preceding such
publication, provided that if, with respect to any such 12-Month period or
periods, the PPI-FG has decreased, Carrier may file to subsequently increase its
tariff rates under this provision only to the extent that the percentage change
in the PPI-FG since the most recent previous PPI-FG-based increase in the Annual
Commitment is greater than the cumulative decreases in the PPI-FG during the
intervening periods.

 

For clarity, the Loss Allowance Fee described in Section 4.01(a)(i) and the
entitlement and obligation described in Section 4.01(a)(ii) relate only to
losses or gains of a type normally incurred in connection with the
transportation of Commodities and are exceptions to and not modifications of the
general provisions of Section 16.02.

 

Section 4.02                             No Challenge of Rates. Each of Company
and Carrier agrees not to commence or support any tariff filing, application,
protest, complaint, petition, motion, or other proceeding before FERC or the
Illinois Commerce Commission for the purpose of requesting that FERC or the
Illinois Commerce Commission accept or set Tariff Rates applicable to the
Pipeline which are inconsistent with this Agreement, provided that Company
reserves its rights under FERC regulations to challenge any proposed changes in
the Tariff Rate (a) to the extent that such changes are inconsistent with the
indexing method provided in 18 C.F.R. §342.3, or (b) through other rate changing
methodologies under 18 C.F.R. §342.4.

 

Article V.                                          Scheduling

 

Section 5.01                             Scheduling. For each Origin Point,
Company shall provide Carrier with a written schedule by the tenth Day of the
Month preceding the Month during which injections into the Pipeline are to be
made, advising Carrier of the volumes of each Commodity to be tendered for
transportation, and estimated date(s) of such tenders.  Carrier will review and
confirm its ability to receive according to the schedule by the 20th Day of such
preceding Month.

 

Article VI.                                     Quality

 

Section 6.01                             Quality.

 

(a)                                 Company agrees not to deliver or cause to be
delivered into the Pipeline any Non-Conforming Commodity.

 

(b)                                 Company shall be liable for all reasonable
costs and losses in curing, removing, or recovering any Non-Conforming
Commodities except to the extent that such non-conformity is due to the
negligence or willful misconduct of Carrier.  After such

 

10

--------------------------------------------------------------------------------


 

consultation with Company as may be practical under the circumstances, but
otherwise at Carrier’s sole discretion, Carrier may attempt to blend the
Non-Conforming Commodities, remove and dispose of the Non-Conforming
Commodities, or, if necessary, recover any Non-Conforming Commodities from field
locations and, except to the extent that such non-conformity is due to the
negligence or willful misconduct of Carrier, Company shall reimburse Carrier for
all reasonable costs associated therewith.  Except to the extent that a
non-conformity is due to the negligence or willful misconduct of Carrier, if
Company’s Non-Conforming Commodities cause any contamination, dilution or other
damages to the Commodities of other customers of Carrier, Company agrees to
indemnify, defend and hold the Carrier Affiliated Parties harmless from and
against any Claims incurred by, or charged against any of the Carrier Affiliated
Parties, as a result of such event and shall be responsible for all costs and
liabilities associated with or incurred as a result of such event.

 

Article VII.                                Monthly Statement; Payment; Liens

 

Section 7.01                             Monthly Statement.

 

(a)                                 Promptly after the end of each Month,
Carrier shall provide Company with a statement for such Month, showing for each
Commodity:  (i) the volume injected into a Pipeline at an Origin Point under
each applicable Carrier Tariff, (ii) the Loss Allowance Fee due Carrier, and
(iii) the tariff due to Carrier (after application of any credit of the Hartford
Reservation Fee or the Wood River Reservation Fee pursuant to
Section 3.05(d) and settlement of any obligations under Section 4.01(a)(ii)). 
If requested by Company, Carrier shall provide Company with copies of individual
meter tickets for such Month, if available.

 

(b)                                 The Monthly statement for the last Month in
each Calendar Quarter shall include any Wood River Quarterly Deficiency Payment
or Hartford Quarterly Deficiency Payment that may be due after application of
any credit pursuant to Section 3.03.

 

Section 7.02                             Payment.

 

(a)                                 Company shall pay the Wood River Reservation
Fee and the Hartford Reservation Fee on or before the first Day of each Month,
provided that if the Effective Date is any Day other than the first Day of a
Month, Company shall pay the Wood River Reservation Fee and the Hartford
Reservation Fee for the partial Month during which the Effective Date occurs on
the Effective Date.

 

(b)                                 Payment of the amount(s) identified on each
Monthly statement shall be due, without discount, on the later of (i) two
Business Days after such Monthly Statement is received, and (ii) the 22nd Day of
the Month in which such Monthly statement is received, provided that if such Day
is not a Business Day, then such payment shall be due, without interest, on the
next Business Day.  Payments not paid by the due date shall bear interest at the
rate of the lesser of 1.5% per Month

 

11

--------------------------------------------------------------------------------


 

and the maximum rate allowed by Law for each Month or portion of a Month
thereafter during which such amount remains unpaid.

 

(c)                                  All payments shall be made to Carrier by
automated clearing house to an account specified by Carrier from time to time,
provided that as long as Carrier is an affiliate of Company, Carrier and Company
may settle Company’s financial obligations to Carrier through Company’s normal
interaffiliate settlement processes.  Any bank charges incurred by Company in
remitting funds by automated clearing house shall be for Company’s account. 
Acceptance by Carrier of any payment from Company for any charge or service
after termination or expiration of this Agreement shall not be deemed a renewal
of this Agreement or a waiver by Carrier of any default by Company hereunder.

 

(d)                                 If Company reasonably disputes any Monthly
statement, in whole or in part, Company shall promptly notify Carrier in writing
of the dispute and shall pay the undisputed portion according to the terms of
this Section 7.02, and shall promptly seek to resolve the dispute including, if
necessary, by arbitration as provided in Section 18.01.  An arbitral panel may
award reasonable interest on any unpaid amount determined to have been due to
Carrier but withheld in good faith.

 

Section 7.03                             Liens. Company hereby grants to Carrier
an irrevocable (a) lien on all of Company’s Commodities in transit and (b) power
of attorney to dispose of such Commodities at fair market value to the extent of
all amounts owed to Carrier by Company hereunder.

 

Article VIII.                           Title; Custody

 

Section 8.01                             Title. Company shall retain title to
all of Company’s Commodities in transit on the Pipeline at all times.  This
provision does not preclude Company from any intraline transfer of title to a
third party; in the event of such a transfer, such third party, and not Carrier,
shall have title to the affected Commodity according to the terms of the
relevant agreement between Company and such third party.

 

Section 8.02                             Custody. Carrier shall be deemed to
have custody of a Commodity injected into the Pipeline from the time such
Commodity passes through the flange connection between the relevant Origin Point
and the Pipeline until it is delivered to Company or, at the direction of
Company, to a third party through the flange connection (a) between the delivery
hose at the Terminal’s truck loading rack and a receiving transport truck, or
(b) between the Terminal and a receiving third party pipeline, as the case may
be.

 

Article IX.                                    Volume Determinations

 

Section 9.01                             Volume Determinations - General.

 

(a)                                 All measurements, volume corrections and
calibrations will be made in accordance with the most recent edition of the
American Petroleum Institute’s Manual of Petroleum Measurement Standards.

 

12

--------------------------------------------------------------------------------


 

(b)                                 All volume determinations shall be adjusted
to a temperature of 60° Fahrenheit and a pressure of one standard atmosphere
(14.7 PSIA) per the most recent edition of the American Petroleum Institute’s
Manual of Petroleum Measurement Standards, Chapter 11 (viz., Table 6B, 6C, etc.,
whichever table is relevant to the Commodity being measured).

 

(c)                                  All Commodities delivered to or received
from the Pipeline will be determined by calibrated custody transfer grade meter.

 

Section 9.02                             Company’s Right to Witness. A Company
representative may witness the testing, calibration of equipment and meter
reading, at Company’s expense.  In the absence of a Company representative,
Carrier’s measurements shall be deemed to be accurate.

 

Section 9.03                             Delivery Determination. The volumes of
Company’s Commodities delivered hereunder shall be determined by Carrier’s or
Explorer’s meter at the point nearest before the applicable custody transfer
point and recorded on a bill of lading.

 

Article X.                                         Insurance

 

Section 10.01                      Insurance. Insurance for Company’s
Commodities, if any, that may be desired by Company, shall be carried by Company
at Company’s expense.  Should Company elect to carry Commodity insurance, then
each policy of insurance shall be endorsed to provide a waiver of subrogation
rights in favor of the Carrier Affiliated Parties.  Carrier shall not be liable
to Company for Commodity losses or shortages for which Company is compensated by
its insurer.

 

Article XI.                                    Taxes

 

Section 11.01                      Taxes. Company shall be responsible for and
shall pay all sales Taxes and similar Taxes on goods and services provided
hereunder and any other Taxes now or hereafter imposed by any Governmental
Authority in respect of or measured by Commodities handled or stored hereunder
or the manufacture, storage, delivery, receipt, exchange or inspection thereof,
and Company agrees to promptly reimburse Carrier for any such Taxes Carrier is
legally required to pay, upon receipt of invoice therefor. Each Party is
responsible for all Taxes in respect of its own real and personal property.

 

Article XII.                               Health, Safety and Environment

 

Section 12.01                      Spills; Environmental Pollution.

 

(a)                                 In the event of any Commodity spill or other
environmentally polluting discharge caused by Carrier’s operation of the
Pipeline, any clean-up resulting from any such spill or discharge and any
liability resulting from such spill or discharge shall be the responsibility of
Carrier, except to the extent such spill or discharge is caused by Company.

 

13

--------------------------------------------------------------------------------


 

(b)                                 In the event and to the extent of any
Commodity spill or other environmentally polluting discharge caused by Company
or in connection with the operation of Company’s or a third party’s pipeline,
barge, tank truck or transport trailer receiving Commodities on Company’s
behalf, at its request or for its benefit, Carrier is authorized to commence
containment or clean-up operations as deemed appropriate or necessary by Carrier
or as required by any Governmental Authority, and Carrier shall notify Company
of such operations as soon as practicable.  All liability and reasonable costs
of containment or clean-up shall be borne by Company except that, in the event a
spill or discharge is caused by the joint negligence of both Carrier and Company
or a third party’s pipeline, barge, tank truck or transport trailer receiving
Commodities on Company’s behalf, at its request or for its benefit, liability
and costs of containment or clean-up shall be borne jointly by Carrier and
Company in proportion to each Party’s respective negligence.

 

(c)                                  For purposes of this Section 12.01, the
negligence of a third party pipeline, barge, tank truck or transport trailer
receiving Commodities on Company’s behalf, at its request or for its benefit
shall be attributed to Company.

 

(d)                                 The Parties shall cooperate for the purpose
of obtaining reimbursement if a third party is legally responsible for costs or
expenses initially borne by Carrier or Company.

 

Article XIII.                          Force Majeure

 

Section 13.01                      Suspension during Force Majeure Events. As
soon as possible upon the occurrence of a Force Majeure, a Party affected by a
Force Majeure event shall provide the other Party with written notice of the
occurrence of such Force Majeure.  Each Party’s obligations (other than an
obligation to pay any amounts due to the other Party) shall be temporarily
suspended during the occurrence of, and for the entire duration of, a Force
Majeure event to the extent that such an event prevents a Party from performing
its obligations under this Agreement (other than an obligation to pay amounts
due to the other Party).  At the conclusion of the Force Majeure event, the
Minimum Wood River Quarterly Transportation Commitment, Minimum Hartford
Quarterly Transportation Commitment, Wood River Reserved Capacity or Hartford
Reserved Capacity with respect to each Calendar Quarter in which the Force
Majeure event remained in effect shall be ratably reduced to reflect such
suspension.

 

Section 13.02                      Obligation to Remedy Force Majeure Events. A
Party affected by a Force Majeure event shall take commercially reasonable steps
to remedy such situation so that it may resume the full performance of its
obligations under this Agreement within a reasonable period of time.

 

Section 13.03                      Strikes and Lockouts. The settlement of
strikes, lockouts and other labor disturbances shall be entirely within the
discretion of the affected Party and the requirement to remedy a Force Majeure
event within a reasonable period of time shall not require the settlement of
strikes or lockouts by acceding to the demands of an opposing

 

14

--------------------------------------------------------------------------------


 

Person when such course is inadvisable in the discretion of the Party having the
difficulty.

 

Section 13.04                      Action in Emergencies. Carrier may
temporarily suspend performance of the services to prevent injuries to persons,
damage to property or harm to the environment.

 

Article XIV.                           Notices

 

Section 14.01                      Notices.

 

Unless otherwise specifically provided in this Agreement, all Notices between
the Parties given under or in relation to this Agreement shall be made in
writing and shall be deemed to have been properly given if:  (i) personally
delivered (with written confirmation of receipt); or (ii) delivered by a
recognized overnight delivery service (delivery fees prepaid), in either case to
the appropriate address set forth below:

 

If to Carrier:

If to Company:

 

 

Phillips 66 Carrier LLC

Phillips 66 Company

c/o Phillips 66 Pipeline LLC

3010 Briarpark Dr.

3010 Briarpark Dr.

Houston, TX 77042

Houston, TX 77042

Attn: General Counsel

Attn:  President

 

 

Either Party may change its address for Notice upon Notice to the other in
accordance with this Section 14.01.

 

Section 14.02                      Effective upon Receipt. Any Notice given in
the manner set forth in Section 14.01 shall be effective upon actual receipt if
received during Normal Business Hours, or at the beginning of the recipient’s
next Business Day if not received during Normal Business Hours.

 

Article XV.                                Applicable Law

 

Section 15.01                      Applicable Law. Regardless of the place of
contracting, place(s) of performance or otherwise, this Agreement and all
amendments, modifications, alterations or supplements to it, shall be governed
and interpreted in accordance with the laws of the state of Texas without regard
to the principles of conflicts of law or any other principle that might apply
the law of another jurisdiction.

 

Article XVI.                           Limitation of Liability

 

Section 16.01                      No Liability for Consequential Damages. In no
event shall either Party be liable to the other Party for, and no arbitral panel
is authorized to award, any punitive, special, indirect or consequential damages
of any kind or character resulting from or arising out of this Agreement,
including, without limitation, loss of profits or business interruptions,
however they may be caused.

 

15

--------------------------------------------------------------------------------


 

Section 16.02                      Limitation of Liability. Notwithstanding
anything to the contrary in this Agreement, Carrier shall in no event be liable
for loss of, or damage to, any Commodities of Company except to the extent
caused by Carrier’s negligence, or the negligence of Carrier’s employees,
agents, contractors or subcontractors, in the safekeeping and handling of any
Commodity of Company.  In no event shall Carrier be liable for more than the
replacement of lost or damaged Commodities or, at its option, payment of the
replacement cost of any lost or damaged Commodities.  Each Party shall be
discharged from any and all liability with respect to services performed and any
loss or damage Claims arising out of this Agreement unless suit or action is
commenced within two years after the applicable cause of action arises.

 

Article XVII.                      Default

 

Section 17.01                      Default. Should either Party default in the
prompt performance and observance of any of the terms and conditions of this
Agreement, and should such default continue for 30 Days or more after Notice
thereof by the non-defaulting Party to the defaulting Party, or should either
Party become insolvent, commence a case for liquidation or reorganization under
the United States Bankruptcy Code (or become the involuntary subject of a case
for liquidation or reorganization under the United States Bankruptcy Code, if
such case is not dismissed within 30 Days), be placed in the hands of a state or
federal receiver or make an assignment for the benefit of its creditors, then
the other Party shall have the right, at its option, to terminate this Agreement
immediately upon Notice to the other Party.

 

Section 17.02                      Non-Exclusive Remedies. Except as otherwise
provided, the remedies of Carrier and Company provided in this Agreement shall
not be exclusive, but shall be cumulative and shall be in addition to all other
remedies in favor of Carrier or Company, at Law or equity.

 

Section 17.03                      Right to Terminate. In the event of a default
by Company, the amounts theretofore accrued shall, at the option of Carrier,
become immediately due and payable and Carrier shall also have the right, at its
option, to terminate this Agreement.  In the event of a default by Carrier,
Company shall also have the right, at its option, to terminate this Agreement,
provided Company has paid Carrier for the amounts that have accrued to the date
of such termination.

 

Article XVIII.                 Miscellaneous

 

Section 18.01                      Disputes between the Parties. Any dispute
between the Parties in connection with this Agreement shall be resolved by
arbitration in accordance with the procedures set forth in Exhibit B; provided,
however, that either Party may seek a restraining order, temporary injunction,
or other provisional relief in any court with jurisdiction over the subject
matter of the dispute and sitting in Houston, Texas, if such Party in its sole
judgment believes that such action is necessary to avoid irreparable injury or
to preserve the status quo ante.

 

16

--------------------------------------------------------------------------------


 

Section 18.02                      Assignment.

 

(a)                                 Neither Party may assign its rights under
this Agreement without prior written consent of the other Party except:

 

(i)                                     if WRB Refining LP transfers the Wood
River Refinery, Company may assign this Agreement to the transferee subject to
the provisions of Section 18.02(b); and

 

(ii)                                  Carrier may make collateral assignments of
this Agreement to secure working capital financing;

 

provided, however, that in no event shall Company be required to consent to
Carrier’s assignment of this Agreement to any Person that is engaged in the
business of refining and marketing petroleum products (or that directly or
indirectly Controls or is Controlled by a Person that is engaged in the business
of refining and marketing petroleum products) in the states of Illinois or
Missouri.

 

(b)                                 Upon an assignment of this Agreement by
either Party, the assigned rights and obligations shall be novated into a new
agreement with the assignee, and such assignee shall be responsible for the
performance of the assigned obligations unless the non-assigning Party has
reasonably determined that the assignee is not financially or operationally
capable of performing such assigned obligations, in which case the assignor
shall remain responsible for the performance of such assigned obligations.

 

Section 18.03                      Partnership Change in Control. Company’s
obligations hereunder shall not terminate in connection with a Partnership
Change in Control.  Carrier shall provide Company with Notice of any Partnership
Change in Control at least 60 Days prior to the effective date thereof.

 

Section 18.04                      No Third-Party Rights. Except as expressly
provided, nothing in this Agreement is intended to confer any rights, benefits
or obligations to any Person other than the Parties and their respective
successors and assigns.

 

Section 18.05                      Compliance with Laws. Each Party shall at all
times comply with all Laws as are applicable to its performance of this
Agreement.

 

Section 18.06                      Severability. If any provision of this
Agreement or the application thereof shall be found by any arbitral panel or
court of competent jurisdiction to be invalid, illegal or unenforceable to any
extent and for any reason, it shall be adjusted rather than voided, if possible,
in order to achieve the intent of the Parties.  In any event, the remainder of
this Agreement and the application of such remainder shall not be affected
thereby and shall be enforced to the greatest extent permitted by Law.

 

Section 18.07                      Non-Waiver. The failure of any Party to
enforce any provision, condition, covenant or requirement of this Agreement at
any time shall not be construed to be a waiver of such provision, condition,
covenant or requirement unless the other Parties are so notified by such Party
in writing.  Any waiver by a Party of a default by any other Party in the
performance of any provision, condition, covenant or requirement contained

 

17

--------------------------------------------------------------------------------


 

in this Agreement shall not be deemed to be a waiver of such provision,
condition, covenant or requirement, nor shall any such waiver in any manner
release such other Party from the performance of any other provision, condition,
covenant or requirement.

 

Section 18.08                      Entire Agreement. This Agreement, together
with all exhibits attached hereto, constitutes the entire Agreement between the
Parties relating to its subject matter and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, between the Parties relating to the subject matter
hereof, and there are no warranties, representations or other agreements between
the Parties in connection with the subject matter hereof except as specifically
set forth in, or contemplated by, this Agreement.

 

Section 18.09                      Amendments. This Agreement shall not be
modified or amended, in whole or in part, except by a written amendment signed
by both Parties.

 

Section 18.10                      Survival. Any indemnification granted
hereunder by one Party to the other Party shall survive the expiration or
termination of all or any part of this Agreement.

 

Section 18.11                      Counterparts; Multiple Originals. This
Agreement may be executed in any number of counterparts, all of which together
shall constitute one agreement binding on each of the Parties.  Each of the
Parties may sign any number of copies of this Agreement.  Each signed copy shall
be deemed to be an original, but all of them together shall represent one and
the same agreement.

 

Section 18.12                      Exhibits. The exhibits identified in this
Agreement are incorporated in this Agreement and constitute a part of this
Agreement.  If there is any conflict between this Agreement and any exhibit, the
provisions of the exhibit shall control.

 

Section 18.13                      Table of Contents; Headings; Subheadings. The
table of contents and the headings and subheadings of this Agreement have been
inserted only for convenience to facilitate reference and are not intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

 

Section 18.14                      Construction. The Parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring either Party by virtue of the
authorship of any of the provisions of this Agreement.

 

Section 18.15                      Business Practices. Carrier shall use its
best efforts to make certain that all billings, reports, and financial
settlements rendered to or made with Company pursuant to this Agreement, or any
revision of or amendments to this Agreement, will properly reflect the facts
about all activities and transactions handled by authority of this Agreement and
that the information shown on such billings, reports and settlement documents
may be relied upon by Company as being complete and accurate in any further
recording and reporting made by Company for whatever purposes.  Carrier shall
notify Company if Carrier discovers any errors in such billings, reports, or
settlement documents.

 

18

--------------------------------------------------------------------------------


 

Section 18.16                      Effect of Company Restructuring. If WRB
Refining LP decides to restructure its supply, refining or sales operations at
the Wood River Refinery in such a way as could reasonably be expected to
materially and adversely affect the economics of Company’s performance of its
obligations under this Agreement, then the Parties will negotiate in good faith
a reduction in Company’s Commitment or an exchange of the Pipeline for other
assets not so affected.

 

Section 18.17                      Effect of Discontinuation of Publication. If
Argus ceases to provide the information to be obtained therefrom pursuant to
this Agreement, the Parties shall negotiate in good faith to agree upon a
replacement publication or pricing mechanism.

 

[Signature page follows.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Carrier and Company have signed this Agreement as of the
Effective Date.

 

 

PHILLIPS 66 CARRIER LLC

 

By:

Phillips 66 Partners Holdings LLC,

 

 

Sole Member of Phillips 66 Carrier LLC

 

By:

Phillips 66 Partners LP,

 

 

Sole Member of Phillips 66 Partners Holdings LLC

 

By:

Phillips 66 Partners GP LLC,

 

 

General Partner of Phillips 66 Partners LP

 

 

 

 

 

 

 

By:

/s/ J.T. Liberti

 

 

J.T. Liberti

 

 

Vice President and Chief Operating Officer

 

 

of Phillips 66 Partners GP LLC

 

 

 

 

 

 

 

PHILLIPS 66 COMPANY

 

 

 

 

 

By:

/s/ T.G. Taylor

 

 

T.G. Taylor

 

 

Executive Vice President, Commercial, Marketing,

 

 

Transportation and Business Development

 

Signature Page for Amended and Restated Throughput and Deficiency Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Commodities

 

·                  Ultra Low Sulfur Diesel

·                  Jet Fuel

·                  Natural Gasoline

·                  Reformate

·                  Butane

·                  Liquid Petroleum Gas

·                  Non-Premium Gasoline

·                  Non-Premium RBOB Gasoline

·                  Premium Gasoline

·                  Premium RBOB Gasoline

·                  Transmix

·                  Naphtha

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

Arbitration Procedure

 

Either Party may initiate dispute resolution procedures by sending a Notice to
the other Party specifically stating the complaining Party’s Claim and by
initiating binding arbitration in accordance with the Center for Public
Resources Rules for Non-Administered Arbitration of Business Disputes, by three
arbitrators who shall be neutral, independent, and generally knowledgeable about
the type of transaction which gave rise to the dispute.  The arbitration shall
be governed by the United States Arbitration Act, 9 U.S.C. §§ 1-16, provided
that the arbitrators shall include in their report/award a list of findings,
with supporting evidentiary references, upon which they have relied in making
their decision.  Judgment upon the award rendered by the arbitrators may be
entered by any court having jurisdiction thereof.  The place of arbitration
shall be Houston, Texas.

 

Notwithstanding anything herein and regardless of any procedures or rules of the
Center for Public Resources, it is expressly agreed that the following shall
apply and control over any other provision in this Agreement:

 

(a)                                 All offers, conduct, views, opinions and
statements made in the course of negotiation or mediation by any of the Parties,
their employees, agents, experts, attorneys and representatives, and by any
mediator, are confidential, made for compromise and settlement, protected from
disclosure under Federal and State Rules of Evidence and Procedure, and
inadmissible and not discoverable for any purpose, including impeachment, in
litigation or legal proceedings between the Parties, and shall not be disclosed
to any Person who is not an agent, employee, expert or representative of the
Parties, provided that evidence otherwise discoverable or admissible is not
excluded from discovery or admission as a result of presentation or use in
mediation.

 

(b)                                 Except to the extent that the Parties may
agree upon selection of one or more arbitrators, the Center for Public Resources
shall select arbitrators from a panel reviewed by the Parties.  The Parties
shall be entitled to exercise peremptory strikes against one-third of the panel
and may challenge other candidates for lack of neutrality or lack of
qualifications.  Challenges shall be resolved in accordance with Center for
Public Resource rules.

 

(c)                                  The Parties shall have at least 20 Days
following the close of hearing within which to submit a brief (not to exceed 18
pages in length) and ten Days from date of receipt of the opponent’s brief
within which to respond thereto.

 

(d)                                 The Parties expressly agree that the
arbitrators shall not award punitive damages, consequential damages, or
attorneys’ fees (except attorneys’ fees specifically authorized by the
Agreement).

 

1

--------------------------------------------------------------------------------


 

(e)                                  The fees and expenses of any mediator or
arbitrator shall be shared equally by the Parties.

 

(f)                                   The Parties may, by written agreement
(signed by both Parties), alter any time deadline or location(s) for meetings.

 

Time is of the essence for purposes of the provisions of this Exhibit.

 

2

--------------------------------------------------------------------------------